In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-15-00137-CV
                              ________________________

                        IN RE BRYAN KEITH PRICE, RELATOR



                  Original Proceeding Arising from the 100th District Court
                                Collingsworth County, Texas
                  Trial Court No. 2880; Honorable Stuart Messer, Presiding


                                       April 23, 2015

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      On April 6, 2015, Bryan Keith Price, an inmate proceeding pro se, filed his

Original Application for Writ of Mandamus seeking to compel the Honorable Stuart

Messer to rule on a motion he filed with the clerk of the 100th District Court, pertaining

to his access to a previously furnished reporter’s record. By letter dated April 7, 2015,

this Court advised Price that the required filing fee of $145 did not accompany the filing

of his application. Said letter directed him to pay the required filing fee or, in lieu

thereof, file an affidavit of indigence in compliance with Rule 20.1(b) of the Texas Rules

of Appellate Procedure on or before April 17, 2015. See TEX. R. APP. P. 12.1(b). On
April 21, 2015, Price filed with this Court an unsworn declaration of inability to pay costs,

entitled Application to Proceed In Forma Pauperis. The declaration and application

were accompanied by a statement of his Texas Department of Criminal Justice inmate

account showing de minimus assets. Accordingly, the application and statement set

forth sufficient information to establish his indigence.


       However, the letter of April 7 further advised Price that chapter 14 of the Texas

Civil Practices and Remedies Code requires that an inmate who files an affidavit or

unsworn declaration of inability to pay costs shall also file a separate affidavit or

declaration relating to previous filings. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.004

(West Supp. 2014). Said letter also directed compliance with this requirement on or

before April 17, 2015. To date, Price has not complied with this requirement.


       Unless a party is excused from paying a filing fee, the Clerk of this Court is

required to collect filing fees set by statute or the Supreme Court when an item is

presented for filing. See TEX. R. APP. P. 5, 12.1(b). Although the filing of a request for

mandamus relief invokes this Court’s jurisdiction, if a party fails to follow the prescribed

rules of appellate procedure, the application may be dismissed. TEX. R. APP. P. 52.1.

Furthermore, the provisions of chapter 14 of the Texas Civil Practices and Remedies

Code apply to original proceedings, such as the mandamus proceeding pending before

this Court. See TEX. CIV. PRAC. & REM. CODE ANN. § 14.002. See also In re Morris, No.

12-14-00106-CV, 2014 Tex. App. LEXIS 4634, at *3 (Tex. App.—Tyler April 30, 2014,

orig. proceeding) (mem. op.); Douglas v. Turner, 441 S.W.3d 337, 338 (Tex. App.—

Waco 2013, no pet.) (holding inmate’s failure to file affidavit of previous filings warranted

dismissal of appeal).    This means that Price’s application for writ of mandamus is

                                              2
subject to dismissal for the failure to comply with a directive from this Court requiring

that he comply with section 14.004 within a specified time. TEX. R. APP. P. 42.3(c).


      Because Price has failed to file an appropriate affidavit or declaration relating to

previous filings within the time provided by this Court for compliance, his original

proceeding is dismissed.




                                                Patrick A. Pirtle
                                                    Justice




                                            3